Citation Nr: 0318455	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  99-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability 
secondary to service-connected residuals of excision of the 
left third metatarsal head.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1968.

This appeal arises from an April 1999 rating decision of the 
Roanoke, Virginia, Regional Office (RO) which determined that 
the veteran had not submitted the requisite new and material 
evidence required to reopen a final Board of Veterans' 
Appeals (Board) decision that had denied entitlement to 
service connection for a low back disability due to residuals 
of an excision of the left third metatarsal head. 

In a September 2001 decision, the Board determined that new 
and material evidence had been submitted and reopened the 
claim.  The Board then remanded the matter for further 
development and consideration by the RO.  The case has now 
been returned to the Board for appellate review.

The veteran has submitted results from a blood work up done 
in September 1997 that was positive for rheumatoid arthritis.  
He discussed this fact in his substantive appeal of September 
1999.  Hence, the veteran may have presented an informal 
claim of entitlement to service connection for rheumatoid 
arthritis.  See 38 C.F.R. § 3.155 (2002).  This claim is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's low back disability was not caused or 
aggravated by his service-connected left foot disability.


CONCLUSION OF LAW

The veteran's low back disability is not proximately due to 
or the result of his service-connected left foot disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.326 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  It is specifically noted that a December 2002 
supplemental statement of the case, as well as a March 2002 
letter, notified the veteran of the provisions of the new 
law, and considered the claim in accordance with the 
applicable law and regulations.  In addition, it is noted 
that the statement and supplemental statements of the case, 
as well as various development letters, provided notice to 
the veteran of what the evidence of record, to include VA 
examinations, revealed and why the evidence was insufficient 
to grant the benefit sought on appeal.  The March 2002 letter 
specifically identified what evidence was needed from the 
veteran, and in March 2002 the veteran stated that he had 
submitted all available evidence.

Thus, the record indicates that the veteran was provided with 
notice of what VA has done with regard to his claim, notice 
of what he could do to help his claim, and notice of the 
reasons for the decision made.  Because no additional 
evidence has been identified as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify him what evidence would be secured by 
VA and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the Board notes that the 
representative's May 2003 statement that certain medical 
records are not associated with the claims file.  However, a 
thorough review of the evidence, along with the veteran's 
statements as to where he has received treatment, indicates 
that all such medical evidence is of record.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310.  The veteran contends, in 
essence, that his low back disability is secondary to his 
service-connected residuals of excision of the left third 
metatarsal head.
 
The veteran's service medical records reveal that X-rays of 
the left foot in March 1967 showed bony irregularity 
involving the distal aspect of the third metatarsal and the 
proximal aspect of the adjacent phalanx, thought to be the 
result of old traumatic injury.  The veteran complained of 
left foot pain in April 1967 and a metatarsal bar was 
recommended.  Service separation examination in January 1968 
disclosed a bony defect of the third metatarsal head of the 
left foot.  A back disability was not reported or diagnosed.
 
On VA examination in August 1974, the veteran indicated that 
he injured his left foot in service and a metatarsal bar was 
applied in service to the left shoe sole, which he wore for 
two years.  He complained of left foot pain that was 
noticeable with participation in sports, on descending a pole 
while working as a lineman and on excessive walking.  X-rays 
of the left foot showed a fracture of the head of the third 
metatarsal bone.  A back disorder was not reported or 
diagnosed.
 
Private urology outpatient records for January 1975 disclose 
complaints of severe mid back pain.  In May 1975, it was 
noted that the appellant was still having back pain.  He was 
hospitalized at Pulaski Community Hospital later in May 1975 
with complaints of a five to six month history of increased 
difficulty voiding and severe pain through the low back.  X-
rays of the lumbar spine were unremarkable and the 
intervertebral disc spaces were thought to be normal.  The 
pertinent discharge diagnosis was lumbosacral back pain of 
unknown cause.
 
The veteran was hospitalized at a VA hospital in October 1975 
with complaints of left third metatarsal pain. He underwent 
excision of the proximal end of proximal phalanx of the third 
toe.  It was noted at the time of discharge that he was 
ambulating independently with a cast shoe.  The pertinent 
discharge diagnosis was Freiburg's disease of the third 
metatarsal of the left foot.
 
According to a June 1976 Disability Certificate from George 
B. McClelland, D.C., the veteran had been examined earlier in 
June 1976, and an intervertebral disc syndrome was diagnosed.  

VA hospital records for March 1978 reveal that the veteran 
complained of left foot pain.  Although the hospital summary 
indicates that the veteran's right foot was operated on 
during this hospitalization, this notation is incorrect.  
While hospitalized in March 1978, the veteran underwent 
excision of the left third metatarsal head.  He was 
discharged using a "fracture" shoe and crutches.
 
Subsequent evidence on file, including private and VA medical 
reports and an award decision of the Social Security 
Administration, reveals continued low back disability, for 
which the veteran underwent three separate surgeries.
 
A November 1987 letter from Ward W. Stevens, M.D., indicates 
that the veteran had a long history of recurring episodes of 
low back and bilateral groin pain.  It was noted that the 
veteran did a fair amount of lifting the previous September 
while moving his daughter to college and had been unable 
since then to obtain relief from back discomfort.  It was 
thought that the veteran had a chronic central disc bulge at 
the L4-5 level.  He underwent bilateral lumbar laminectomy at 
L4-5 at Community Hospital of Roanoke Valley in December 
1987.
 
A January 1989 medical report from Dr. Stevens discloses that 
the veteran was seen for complaints of recurring low back and 
bilateral leg pain.  It was noted that the veteran apparently 
injured his back at work the previous week but continued to 
work for several days.  The veteran was thought to have low 
back strain.  

The appellant underwent a lumbar laminectomy at left L4-5 at 
Community Hospital of Roanoke Valley in June 1989.  VA 
outpatient records for July 1990 reveal that the veteran 
complained of back pain due to his feet and said that his 
orthotic was not helping him anymore; it was noted that 
molded shoes would be tried.  

Due to continued low back problems, the veteran underwent a 
lumbar laminectomy at L4-5 on the right at Community Hospital 
of Roanoke Valley in February 1992.
 
According to a May 1992 report from Richard T. Jackson, M.D., 
the Medical Director of the Center for Behavioral Medicine, 
the veteran had had back pain since 1985.  Dr. Jackson went 
on to note that if the veteran had worn a special metatarsal 
support for twelve years, it could very well have caused a 
chronic imbalance in his lumbar spine region and led to his 
back disability.

In a May 1992 nursing assessment the veteran was noted to 
believe that he walked at a disproportionate angle which, in 
turn, led to significant back pain and ultimately back 
surgery.  No medical opinion from a health care professional 
was, however, offered.
 
At a VA foot examination in August 1992, it was noted that 
the veteran complained of chronic low back, left buttock pain 
and only occasional left foot pain.  The examiner concluded 
that the veteran had chronic back pain.  The examiner 
concluded that it was impossible to assume that the veteran's 
back pain came from wearing a built-up shoe, since his 
history was not known from the early 1970's, when he started 
wearing the built-up shoe, to the mid 1980's, when he first 
consulted medical treatment for his back pain.  The examiner 
went on to note that although wearing a built-up shoe on one 
side could have altered the biomechanics of his hips and 
lower back, his initial disc bulge could have come from many 
other etiologies as well and that any claims directly related 
to the veteran's feet were minimal because he was really not 
limited by his left foot pain.
 
At a VA peripheral nerve examination in August 1992, the 
veteran reported that he developed low back pain after his 
second left foot surgery and the use of a special orthopedic 
shoe.  The examiner's impressions were: status-post excision 
of the proximal end of the proximal phalanx of the left third 
toe and excision of the left third metatarsal head with 
subsequent deformity of the left foot and discomfort; status-
post L4-5 diskectomy on three separate occasions; and chronic 
low back pain related to the above surgeries.  The examiner 
concluded that he was unable to find an objective 
neurological sign and that he could not etiologically connect 
the veteran's service-connected foot injury to his current 
back disability.
 
According to February 1993 and April 1994 statements from 
Morgan E. Scott, M.D., who had been treating the veteran 
since April 1972, the veteran's service-connected left foot 
disability, which caused an altered gait and pelvic tilt, was 
causally related to his current low back disability.  Dr. 
Scott cited medical texts to support his opinion.
 
It was noted on VA peripheral nerve examination in November 
1995 that recent electromyogram and nerve conduction studies 
failed to define a manifest lumbosacral radiculopathy or 
polyneuropathy.  The veteran indicated on VA spinal 
examination in November 1995 that he wore a metatarsal bar 
beneath the metatarsal heads of his left work boot because of 
pain on ambulation, but did not wear it with regular shoes, 
and that he had done relatively well with his left foot since 
surgical excision.  X-ray studies of the spine in November 
1995 disclosed evidence of significant narrowing of the disc 
space between L4-5 and L5-S1. Back diagnosis was status-post 
excision of a herniated disc at L4-5 with recurrent disc and 
failed back syndrome.  The examiner, who indicated that he 
reviewed the file, noted that the veteran showed records of 
chiropractic treatment for his back that preceded surgical 
excision of the third metatarsal phalangeal joint of the left 
foot. Consequently, the examiner concluded that the veteran's 
back disability was in existence at the same time that he was 
undergoing treatment for his left foot disability, and that 
the veteran's current back disability was not causally 
related to his service-connected left foot disability.
 
In March 1999, the veteran submitted a letter from a private 
orthopedist, Robert B. Stephenson, M.D.  The letter, dated in 
April 1991, states the following:

Note that [the veteran] asked me write a 
letter for the VA Disability Board 
relating the back problems he has had to 
his foot problem and the use of the 
metatarsal bar.  I told him that it is 
possible there is a correlation but I 
feel this is unlikely. 

A letter from Dr. Stephenson dated a few days later (also in 
April 1991) noted as follows:

I am writing in response to an evaluation 
and some questions concerning [the 
veteran].  He has related that the 
problem with his low back pain and leg 
pain began after he underwent surgery on 
his left foot and began wearing a 
metatarsal bar post operatively.  
Although is certainly possible that the 
metatarsal bar precipitated his back 
pain, I cannot state that this was the 
probable cause of his back problems. 

The above evidence reveals that although the veteran contends 
that his current back disability is causally related to his 
service-connected left foot disability, the greater weight of 
the competent evidence is against the claim.  Even though the 
veteran noted at his August 1992 VA neurological examination 
that he developed low back pain after his second left foot 
surgery, the competent evidence of record reveals that he 
began complaining of back pain as early as January 1975, and 
that an intervertebral disc syndrome was diagnosed in June 
1976.  Additionally, it was noted in November 1987, one month 
prior to the initial back surgery, that the veteran had had 
increased back discomfort ever since he did a lot of lifting 
while helping his daughter move to college the previous 
September.  There was no mention in November 1987 or on the 
December 1987 hospital report of back problems related to 
left foot disability.
 
Dr. Jackson noted in May 1992 that wearing a special 
metatarsal support for twelve years could have caused a 
chronic imbalance in the lumbar spine region that resulted in 
disc disease at L4-5.  Dr. Jackson did not, however, indicate 
that it was his opinion that the veteran's back disability 
was etiologically related to his left foot disability, nor 
did he indicate that it was at least as likely as not that 
the back disability was due to his left foot disability.  The 
Board also notes that the post-service medical evidence for 
the period prior to 1975, when the veteran was first seen for 
back complaints, shows that he had only used a metatarsal bar 
for two years and does not show that the veteran walked with 
a limp or that he had any significant mechanical imbalance.  
Further, one VA examiner stated, in August 1992, that while a 
built-up shoe could alter the biomechanics of the hips and 
lower back, a disc bulge could also be due to many other 
etiologies.  Another VA examiner concluded in August 1992 
that he was unable to etiologically connect the veteran's 
back disability to his left foot disability.  Although Dr. 
Scott concluded in February 1993 and April 1994 statements 
that there was a causal connection between the service-
connected left foot disability and his low back disability, a 
VA examiner concluded following a November 1995 VA spinal 
examination and review of the file, that the veteran began 
complaining of back pain prior to his left foot surgery and 
that his back disability was not causally related to his 
service-connected left foot disability.  Further, the 
appellant's private orthopedist related in an April 1991 
opinion letter that it was unlikely that the veteran's low 
back disability was due to his foot problem.  
 
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for secondary service 
connection for a back disability.  In reaching this decision, 
the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
 



ORDER

Service connection for a low back disability secondary to 
residuals of excision of the left third metatarsal head is 
denied.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

